EXAMINER'S STATEMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Maino et al., U.S. Pub. No. 2011/0302400, teaches a trust anchor obtaining public keys for a chain of trust to authenticate BIOS, hypervisor and virtual machines; 
Shah et al., U.S. Pub. No. 2017/0364685, teaches a chain of trust that validates code from start-up to run-time operations.
The prior art of record does not expressly teach, singly or in combination: a secure-boot file configured to securely boot a virtual machine (VM), the secure-boot file signed with a boot private key;  a hypervisor configured to run the VM, the hypervisor comprising a boot public key corresponding to the boot private key, the hypervisor configured to validate the secure-boot file, and the hypervisor signed with a hypervisor private key;  and a host configured to run the hypervisor, a kernel of the host comprising a hypervisor public key corresponding to the hypervisor private key, and the host configured to validate the hypervisor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589.  The examiner can normally be reached on 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT WANG/Primary Examiner, Art Unit 2186